t c memo united_states tax_court reaves livestock inc et al petitioners v commissioner of internal revenue respondent docket nos filed date ocie f murray jr for petitioners reaves livestock inc and george k reaves matthew bates for petitioner linda l reaves frank c mcclanahan for respondent the cases of george k and linda l reaves docket nos and were consolidated for purposes of trial briefing and opinion memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies and additions to tax in petitioners' federal_income_tax as follows reaves livestock inc additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number respondent also determined that reaves livestock inc reaves livestock is liable for additions to tax for fraud of percent of the interest due on dollar_figure for and dollar_figure for under sec_6653 and sec_50 percent of the interest due on dollar_figure for and dollar_figure for under sec_6653 george k reaves and linda l reaves additions to tax_year deficiency sec_6653 sec_6653 sec_6661 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number respondent also determined that george k reaves mr reaves and linda l reaves mrs reaves are liable for additions to tax for fraud of percent of the interest due on dollar_figure for and dollar_figure for under sec_6653 and sec_50 percent of the interest due on dollar_figure for and dollar_figure for under sec_6653 george k reaves and linda l reaves additions to tax_year deficiency sec_6653 sec_6661 sec_6662 dollar_figure big_number dollar_figure dollar_figure dollar_figure following concessions we must decide the following issues whether mr and mrs reaves received constructive dividends of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in as respondent contends dollar_figure in dollar_figure in dollar_figure in and dollar_figure in as petitioners contend or some other amount we hold that they received constructive dividends of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in whether mr and mrs reaves are liable for the additions to tax for fraud under sec_6653 and for and and sec_6653 and b for and we hold that they are to the extent stated below whether respondent timely issued a notice_of_deficiency to mr and mrs reaves for and reaves livestock for all of the years in issue we hold that respondent did whether petitioners are liable for the addition_to_tax for substantial_understatement of tax under sec_6661 for spouses who sign a joint_return are jointly liable for the addition_to_tax for negligence see 78_tc_100 mrs reaves is liable for the addition_to_tax for negligence under sec_6653 for because mr reaves concedes liability and as discussed below at par f of the opinion mrs reaves does not qualify as an innocent spouse under sec_6013 and we hold they are for the years for which the understatement is substantial whether reaves livestock is liable for the additions to tax for fraud under sec_6653 and for and and sec_6653 and b for and we hold that it is to the extent stated below whether linda l reaves qualifies as an innocent spouse under sec_6013 we hold that she does not unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact a petitioner sec_1 mr and mrs reaves mr and mrs reaves are married and lived in rowland north carolina when they filed the petition in this case mr reaves has an eighth grade education in he formed reaves livestock a north carolina corporation the principal_place_of_business of which is in rowland north carolina mr reaves has been the president and sole shareholder of reaves livestock since mr reaves has no experience or formal training in bookkeeping or tax matters mrs reaves graduated from high school and attended business school for months she had no formal training in bookkeeping or accounting she kept her and mr reaves' personal accounts and records mr and mrs reaves had three children sandra born in tina born in and mike born in or mike reaves raised and sold livestock mr and mrs reaves had two personal accounts at southern national bank of north carolina southern national in rowland north carolina one was in the name of george k and linda l reaves the other was in the name of reaves farm in mrs reaves inadvertently deposited a dollar_figure payment to reaves livestock for the sale of cattle in one of the reaves' personal accounts mr and mrs reaves had a conservative lifestyle during the years in issue they generally took no vacations other than at their beach house from to mr reaves drove a ford pickup truck that belonged to reaves livestock mrs reaves owned a oldsmobile before until reaves livestock inc a general business activities reaves livestock bought livestock from farmers and sold it to packing companies mr reaves usually arrived at work at the reaves livestock barn pincite or a m he often left the barn around a m to attend livestock sales he returned around p m and usually went to the barn mr reaves also worked in the office but he did no bookkeeping during the years in issue reaves livestock had about nine truck drivers and five or six barn men the barn men loaded and unloaded livestock weighed them and put them in pens samuel ray cummings cummings worked for reaves livestock during the 1980's he stole money from reaves livestock while he worked there farmers sometimes asked reaves livestock to pay cash for their livestock from to reaves livestock reported gross_receipts and taxable_income as follows year gross_receipts taxable_income dollar_figure big_number big_number big_number total dollar_figure dollar_figure big_number big_number big_number dollar_figure b reaves livestock's bookkeepers--bonnie wright and jeff lawson mr reaves met bonnie wright wright in the late 1960's when they worked at powell livestock co wright kept records and wrote checks for powell livestock co wright worked for reaves livestock from the early 1970's to wright was the corporate secretary and treasurer for reaves livestock wright had a son jeff lawson lawson at her request mr reaves hired lawson as a bookkeeper for reaves livestock around date lawson has an associate's degree in accounting and business administration and has completed years towards his bachelor's degree in accounting lawson earned from dollar_figure to dollar_figure per week in dollar_figure per week in from dollar_figure to dollar_figure per week in and from dollar_figure to dollar_figure per week in he received more than dollar_figure in bonuses from to lawson became corporate secretary and treasurer for reaves livestock after wright stopped working there in wright and lawson were reaves livestock's only bookkeepers during the years in issue wright usually arrived at work between a m and a m and stayed until late in the evening lawson usually arrived about a m and left between p m and p m wright and lawson maintained reaves livestock's books_and_records and knew about all of its transactions they wrote the checks balanced the checking account reconciled the bank statements and made deposits in reaves livestock's account they wrote big_number to big_number checks per year they kept a double entry set of books ie they posted an entry once as a credit and once as a debit they kept journals and ledgers for reaves livestock reaves livestock had a checking account at southern national reaves livestock account during the years in issue mr and mrs reaves wright and lawson were authorized to sign checks on the reaves livestock account if mr reaves arrived in the morning and wright was not there mr reaves signed to blank checks to be used to buy livestock wright signed additional checks on the reaves livestock account as needed mr reaves did not usually prepare checks or review completed checks after he signed them in blank lawson was not authorized to sign checks for reaves livestock until he became an officer of the company early in before lawson had check signing authority he prepared checks previously signed by mr reaves if mr reaves was away lawson signed most of the checks after he had check signing authority lawson used drugs in the 1980's and was convicted of possessing marijuana in lawson went to a bowling tournament in las vegas in and and to new england and canada for days in lawson bought a buick regal in or for his sister he bought a new bmw automobile in which he kept for less than months lawson sometimes played poker with mr reaves and several other people c mr reaves' involvement with reaves livestock's books_and_records every monday the bookkeepers told mr reaves the amount of reaves livestock's cash on hand the bank balance how much money was owed to them how much money they had spent to buy livestock the amount of money that they had spent to pay bills and the cash and livestock that they had on hand the previous monday mr reaves could tell how well reaves livestock was doing financially from the amount and the profit margin of inventory that he bought and sold he could detect a mistake as small as a few thousand dollars mr reaves did not know what books_and_records reaves livestock kept during the years in issue nor did he review its books_and_records d mrs reaves' role at reaves livestock mrs reaves was vice president of reaves livestock during the years in issue from to she occasionally helped in the office by writing invoices weight tickets bills and checks including payroll she also checked daily stockyard bills she did no bookkeeping mr and mrs reaves reported that mrs reaves received a salary from reaves livestock of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in b the first citizens bank account sec_1 establishment and control of the accounts reaves livestock is about one mile from south of the border south carolina mr reaves opened accounts at first citizens bank trust co first citizens at south of the border and maintained them during the years in issue in the names of s j hog farm s j and george k reaves first citizens accounts mr reaves caused some unreported reaves livestock receipts to be deposited in the first citizens accounts he also caused some reaves livestock checks which reaves livestock deducted as business_expenses to be deposited in the first citizens accounts only mr and mrs reaves were authorized to sign checks and make withdrawals from the first citizens accounts the social_security_number on the signature card for the s j account was not that of mr or mrs reaves wright and lawson knew about the first citizens accounts they balanced the s j account but not the george k reaves account during the years in issue mr and mrs reaves wright and lawson in signed reaves livestock account checks which were deposited in the first citizens accounts wright and lawson recorded those checks as purchases on reaves livestock's books wright and lawson stored the checkbooks canceled checks and bank statements for the reaves livestock account and the first citizens accounts in a filing cabinet in the storage room at reaves livestock's office the filing cabinet doors were open during the day the deposits in the first citizens accounts totaled as follows year reaves account dollar_figure big_number big_number big_number s j account dollar_figure big_number big_number big_number the s j account a purpose of the s j account wallace slick prevatte prevatte formerly worked for mr reaves or reaves livestock mr reaves' nickname is jackie s j stood for slick and jackie mr reaves created s j hog farm because some businesses wanted to deal with a farm not reaves livestock s j bought and sold hogs and cattle prevatte received a commission for hogs that he sold he had no authority over the s j account b checks written on s j account mr and mrs reaves signed checks written on the s j account as follows hog farm no of checks signed by year personal related disputed mr reaves dollar_figure big_number big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number -- mrs reaves lawson wrote some of the s j checks which mr or mrs reaves signed we discuss the disputed checks below at pars b-2-d b- 2-e and g c reaves livestock payments to s j hog farms reaves livestock bought cattle from s j with the following seven checks which were payable to s j date amount signed by endorsed by notation date date date date date dollar_figure big_number big_number big_number date date total big_number dollar_figure mr reaves s j wright s j not signed s j mr reaves s j wright s j mr reaves wright s j wright s j mr reaves mr reave sec_1 hfr -440 bull-715 calve sec_2 bulls-big_number clfs-6635 cattle-bh cattle-3230 d dollar_figure check payable to mrs reaves on date neil lee lee a farmer who sold feed offered to sell a load of corn to mr reaves mrs reaves wrote a dollar_figure check on the s j account payable to herself with the notation feed mrs reaves endorsed and cashed the check mr reaves used the proceeds to pay lee for the corn e dollar_figure check payable to crook motor co in mr reaves wrote a dollar_figure check on the s j account payable to crook motor co inc mr reaves lent the money to robert martin a former employee of reaves livestock and his partner hubert kissam to buy a dump truck for martin's and kissam's business lumberton paving and grading co lumberton paving lumberton paving mortgaged the dump truck lumberton paving went bankrupt in the dump truck was sold at an auction the george k reaves account mr reaves signed most of the checks in and drawn on the george k reaves account at first citizens which totaled as follows personal year dollar_figure big_number big_number big_number big_number total dollar_figure disputed business related dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure dollar_figure we discuss the disputed checks next a dollar_figure check payable to allstate truck equip inc on date mr reaves wrote an dollar_figure check on the george k reaves account payable to allstate truck equip inc to buy a lowboy trailer lumberton paving used the trailer lumberton paving could not repay the dollar_figure b dollar_figure check payable to first citizens on date reaves livestock bought a small old house in dillon south carolina dillon house for doug grant grant a reaves livestock employee grant lived about miles from rowland and wanted to live closer to work mr reaves wrote a dollar_figure check on the george k reaves account payable to first citizens to buy the dillon house title to the dillon house was in mrs reaves' name grant did not want the record does not show who signed the george k reaves account checks in and title to the dillon house to be in his name because he had some judgments against him grant lived in the dillon house repaired it and paid taxes and insurance on it in date reaves livestock sold the dillon house to grant for dollar_figure mrs reaves transferred title to him grant paid dollar_figure to reaves livestock c the checks a total of checks were drawn on the reaves livestock account and payable to fictitious persons from to the checks reaves livestock deducted the checks as business_expenses the checks totaled the following amounts each year amount year dollar_figure big_number big_number big_number total dollar_figure all but one of the checks included notations such as hogs - corn or cattle - mr reaves and wright signed most of the checks lawson signed seven of the checks totaling about dollar_figure from november to date lawson cashed of the checks mrs reaves endorsed two of the checks mr reaves endorsed one and prevatte endorsed one lawson cashed four of the checks totaling dollar_figure on august and lawson made up most of the names of the payees for the checks that he wrote wright or lawson wrote most of the checks that lawson cashed lawson usually endorsed the fictitious names with altered handwriting countersigned his name with his normal signature and then went to southern national to cash the checks the bank did not always require lawson to endorse the checks but he did so if asked lawson told the bank tellers that he was cashing the checks for people who had sold livestock to reaves livestock and were waiting for him at the reaves livestock barn but were too busy or lacked the proper identification to cash the checks at a time not specified in the record several of the tellers became concerned about the fact that lawson was cashing reaves livestock account checks payable to third parties they told don ballard ballard bank manager for southern national what lawson was doing ballard telephoned mr reaves and told him lawson had been cashing checks which were not payable to lawson mr reaves gave permission to ballard for southern national to cash those checks ballard then authorized the tellers to cash the checks lawson initially tried to conceal the check cashing scheme from respondent he told thomas w bozeman bozeman respondent's agent that he had not endorsed the checks that he could not recall that mr reaves had asked him to endorse checks written to jim butler or anyone else and that he did not know that reaves livestock had lent dollar_figure discussed below at par g to mr and mrs reaves those statements were false mr reaves took no action against the bank or lawson for cashing the nominee checks d the john chavis checks mr reaves told lawson to give money to mrs reaves each month by writing a reaves livestock check for dollar_figure for each of the months from date to date lawson or wright wrote a dollar_figure check with the notation hay except for one that said salary thirty-four of the checks were payable to john chavis one to ray hunt and one to ray ofendine john chavis checks the john chavis checks were payable to fictitious payees mrs reaves signed of the checks mr reaves signed wright signed and was unsigned mrs reaves endorsed of the checks by signing john chavis or linda reaves one was not endorsed she countersigned of the checks and cashed all of them these payments totaled dollar_figure in and dollar_figure in and these payments were deducted by reaves livestock as a business_expense and were not reported as income by mr and mrs reaves e the lumberton auction checks lumberton auction co inc lumberton auction issued the following checks all of which were cashed date date date payee reaves livestock s j livestock date s j farms date s j farms date mike reaves date slick prevatte date date date date slick prevatte slick prevatte slick prevatte slick prevatte date date date slick prevatte jackie reaves reaves livestock amount endorser dollar_figure reaves livestock big_number s j livestock jeff lawson s j reaves livestock by jeff lawson big_number s j reaves livestock by jeff lawson mike reaves by jeff lawson big_number slick prevatte by jeff lawson big_number slick prevatte slick prevatte slick prevatte slick prevatte by jeff lawson slick prevatte mr reave sec_63 reaves l s prevatte and mike reaves received the cash from the checks which were payable to them f other check sec_1 circle s checks circle s livestock inc circle s issued checks payable to marlboro farms on date for dollar_figure and dollar_figure which mr reaves cashed mr reaves used the proceeds to buy livestock marlboro farms was a pasture on which reaves livestock placed livestock dollar_figure check to mike reaves on date two individuals issued a check to mike reaves for dollar_figure to buy cows mike reaves endorsed and cashed the check g the beach house mr reaves asked kenneth davis davis a certified_public_accountant and return preparer if it would be proper for reaves livestock to lend money to mr and mrs reaves to buy a beach house davis said that it would mr reaves told mrs reaves that they were going to borrow dollar_figure from reaves livestock to buy a beach house for themselves on date reaves livestock lent dollar_figure to mr and mrs reaves mrs reaves used that dollar_figure and other money to buy a beach house on date on date mrs reaves repaid reaves livestock with a dollar_figure check drawn on the s j account in early mrs reaves paid allendale furniture co dollar_figure from the george k reaves first citizens account for beach furniture h petitioners' tax_return sec_1 reaves livestock's tax returns davis prepared reaves livestock's income_tax returns for the years in issue at the end of the year wright or lawson gave reaves livestock's ledgers and journals to davis for him to prepare its corporate_income_tax return neither mr nor mrs reaves gave davis any of reaves livestock's records mr reaves gave inventory information to wright or lawson to give to davis to include in the corporate tax_return davis could have reviewed any of the records at reaves livestock including first citizens records he sometimes visited the business to meet with wright or lawson when mr reaves was not present mr reaves did not know what information wright or lawson gave to davis davis used reaves livestock's journals and ledgers to prepare its tax returns but he did not verify their accuracy he generally asked wright or lawson any questions he had about journal entries he did not review reaves livestock's bank account statements or canceled checks to prepare its corporate tax returns he sometimes did a quick net_worth evaluation in december he did not perform any monthly services for reaves livestock or for mr and mrs reaves each december davis and mr reaves discussed reaves livestock's performance and its likely tax_liabilities after he prepared the tax returns for reaves livestock and mr and mrs reaves davis brought the returns to mr reaves davis briefly reviewed them with mr reaves before davis filed them mr and mrs reaves' income_tax returns mrs reaves decided which of her and mr reaves' personal records to give to davis she searched their canceled checks for potential income_tax deductions she gave davis bank statements forms w-2 and and canceled checks which she believed substantiated their deductions the first citizens accounts paid interest in an amount not stated in the record which neither mr and mrs reaves nor reaves livestock reported on their income_tax returns for the years in issue reaves livestock overstated its deductions by deducting payments to the first citizens accounts as business_expenses mr reaves caused amounts payable to reaves livestock to be deposited in the first citizens accounts neither reaves livestock nor mr and mrs reaves reported those amounts as income on the returns they originally filed for and davis prepared and filed mr and mrs reaves' returns for on date for on date for in date for on date and for on date davis first heard about the first citizens accounts when bozeman told him about them in date i later event sec_1 criminal investigation of mr and mrs reaves respondent began a criminal investigation of mr and mrs reaves in date mr and mrs reaves gave bozeman reaves livestock's southern national account records but not the first citizens records bozeman obtained the first citizens account records from first citizens in response to a summons mr and mrs reaves gave bozeman their personal records some of those records did not cover all of the years in issue mr reaves voluntarily gave a handwriting exemplar reaves livestock's amended tax returns in date after bozeman told davis about the first citizens accounts davis prepared amended corporate returns which included the first citizens accounts in the reaves livestock records respondent's taped telephone conversation between lawson and mr reaves on date at respondent's request lawson placed a telephone call to mr reaves which respondent recorded without mr reaves' knowledge when lawson agreed to make the call he feared that respondent would treat the cash from the checks as his income when lawson called mr reaves' house mike reaves answered lawson concealed from him that respondent was recording the call mr reaves' recorded comments confirm that lawson had been giving him an unspecified amount of cash during the call mr reaves said that if respondent's agents asked lawson what mr reaves did with the money lawson should say that he did not know because that was true mr reaves said that lawson should say that mr reaves needed cash for feed cattle or other business_expenses mr reaves told lawson that davis would probably say to tell the truth lawson stopped working for reaves livestock in date reaves livestock's second amended tax_return davis filed a second amended corporate return for in date because he had misclassified a dollar_figure check in it davis decreased the amount reported for purchases by dollar_figure criminal conviction of mr and mrs reaves on date petitioners were indicted for willfully signing and filing false returns under sec_7206 for and on date mrs reaves pleaded guilty to violating sec_7206 for and mr reaves pleaded guilty to violating sec_7206 for the other counts were dismissed mr and mrs reaves' tax returns davis prepared and filed mr and mrs reaves' joint individual federal_income_tax returns on date davis included the previously unreported income as a constructive_dividend on mr and mrs reaves' return as a result they reported that they had received a dollar_figure dividend from reaves livestock they intended that amount to represent unreported income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for from the first citizens accounts davis included what he believed was income from the first citizens accounts opinion a overview the primary issues for decision are whether mr and mrs reaves received constructive dividends from reaves livestock and are liable for additions to tax for fraud negligence or substantial_understatement of tax for the years in issue and whether reaves livestock is liable for additions to tax for fraud and substantial_understatement of tax for the years in issue petitioners concede that petitioners received cash dividends from the checks which were payable to fictitious payees eg john chavis and endorsed and cashed by mrs reaves but contend that petitioners' underpayments of tax related to those checks were not due to fraud petitioners concede that checks from the first citizens accounts used to buy personal items are constructive dividends to them but contend that petitioners' underpayments of tax related to those checks were not due to fraud petitioners contend that the proceeds of the checks payable to fictitious persons and cashed by lawson are not constructive dividends to mr and mrs reaves and that petitioners' underpayments of tax related to those checks were not due to fraud b constructive dividends the parties dispute whether the following items are constructive dividends to mr and mrs reaves the checks written on the reaves livestock account and payable to fictitious persons two circle s checks payable to marlboro farms lumberton auction checks payable to reaves livestock s j slick prevatte and mike reaves seven checks written on the reaves livestock account payable to s j and cashed by lawson a dollar_figure check written on the s j account dated date payable to mrs reaves an dollar_figure check written on the george k reaves account dated date payable to allstate truck equip inc a dollar_figure check written on the george k reaves account dated date payable to crook motor co inc a dollar_figure check written on the s j account dated date payable to first citizens bank for a cashier's check and seven reaves livestock checks payable to s j mr and mrs reaves concede that they received constructive dividends from checks written on the first citizens accounts and the john chavis checks in the following amounts dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in a sole shareholder receives a constructive_dividend to the extent of the corporation's earnings and profit sec_5 if the corporation pays a personal_expense of its shareholder or lets the shareholder use corporate property for a personal purpose sec_301 sec_316 85_tc_332 60_tc_728 whether a shareholder receives a constructive_dividend is a question of fact 958_f2d_684 6th cir affg and remanding tcmemo_1987_549 577_f2d_1206 5th cir the checks payable to fictitious persons petitioners contend that the proceeds from the checks are not constructive dividends to mr and mrs reaves because lawson embezzled them mr reaves testified that lawson embezzled the cash lawson testified that he gave the cash from the checks to mr reaves mr reaves' testimony on this point was not credible for reasons stated next we give more weight to the objective facts than to the testimony about the checks the objective facts show that petitioners do not contend that reaves livestock lacked enough earnings_and_profits to pay the constructive dividends at issue in this case lawson did not embezzle the proceeds of the checks from reaves livestock first mr and mrs reaves did not act like victims of a nearly dollar_figure embezzlement they did not file charges against lawson or otherwise try to collect the funds from lawson or southern national mr reaves contends that he wanted to pursue lawson and the bank but his attorneys advised against it and the statute_of_limitations had run he gave no convincing reason why he waited after the period of limitations had run to act mr reaves testified that an unnamed law enforcement official administered lie detector tests to mr reaves mrs reaves and lawson his explanation of his purported efforts to recover the money lacked detail and was not believable second we do not believe that nearly dollar_figure left reaves livestock without mr reaves' knowledge for example mr reaves surely would have noticed that dollar_figure was missing when lawson cashed four checks on august and based on mr reaves' testimony that he could detect errors of a few thousand dollars in the weekly cash_flow report third there is no evidence that wright or lawson used nearly dollar_figure in funds embezzled from reaves livestock petitioners point out some expenditures that lawson and wright made during the years in issue but not enough to show that they lived beyond their means there is certainly no showing that lawson or wright received nearly dollar_figure from the checks mr reaves' claim that lawson never had authority to endorse checks for reaves livestock is inconsistent with the fact that lawson endorsed some of the lumberton auction checks mr reaves authorized ballard to permit lawson to endorse third party checks the recorded telephone conversation also shows that mr reaves authorized lawson to endorse checks petitioners contend that the recorded telephone conversation shows that mr reaves did not receive the cash from the checks and that lawson embezzled it we disagree during that conversation mr reaves acknowledged that he had received cash from lawson when he advised lawson to say that mr reaves needed the cash for business purposes and that lawson did not know what mr reaves did with the money petitioners contend that lawson could not have given mr reaves the cash from the checks because mr reaves and lawson were rarely in the office at the same time we disagree mr reaves and lawson were together sometimes such as when lawson and wright gave mr reaves the weekly financial report of reaves livestock and when lawson and mr reaves played poker petitioners point out that lawson initially misled bozeman about the checks we believe lawson adequately explained why he did so his prior statements were an ineffectual but unsurprising attempt to conceal petitioners' check cashing scheme from respondent cummings testified that he stole livestock from reaves livestock with lawson's help sold the livestock and split the proceeds with lawson petitioners contend that cummings' testimony shows that lawson was likely to embezzle we disagree cummings' testimony is questionable because in he said that lawson was not involved in these thefts he changed his story shortly before the trial in this case whether or not lawson helped cummings steal from petitioners we are not convinced that he embezzled the cash from the checks for reasons given above petitioners contend that their conservative lifestyle and their ability to live on their income shows that they did not receive the proceeds from the checks mr reaves testified that he used cash in his business but he provided no records showing how much cash he used or how he used it his vague explanations do not persuade us that he used the proceeds of the checks for business_expenses petitioners failed to keep records that were sufficient to enable respondent to determine their tax_liabilities see sec_6001 sec_1_6001-1 income_tax regs we conclude that the proceeds of the checks are constructive dividends to mr and mrs reaves two circle s livestock inc checks mr reaves endorsed and cashed two circle s checks dated date payable to marlboro farms for dollar_figure and dollar_figure mr reaves testified that he used the cash from these checks to buy livestock respondent offered no contrary evidence we may not arbitrarily disregard testimony that is competent relevant and uncontradicted 39_f3d_658 6th cir affg 99_tc_370 and tcmemo_1992_616 551_f2d_929 3d cir revg tcmemo_1975_278 322_f2d_530 8th cir affg in part and remanding in part tcmemo_1961_237 we conclude that the two circle s checks are not constructive dividends to mr and mrs reaves the lumberton auction co checks respondent contends that the checks from lumberton auction all of which were cashed were constructive dividends to mr and mrs reaves we disagree except for one check payable to mr reaves because we conclude that mr reaves' testimony is unreasonable we reject petitioners' contention that they may meet a lesser burden_of_proof by reasonably denying receiving unreported income the dollar_figure that prevatte and mike reaves received from the lumberton auction checks written to them are not constructive dividends to mr and mrs reaves the other lumberton auction checks payable to reaves livestock and s j are not constructive dividends to mr and mrs reaves because there is uncontradicted evidence that the proceeds went to the payees and did not go to mr and mrs reaves one lumberton auction check for dollar_figure dated date was payable to and endorsed by mr reaves we conclude that this check is income to mr reaves respondent contends that mr reaves owned lumberton auction we disagree mr reaves denied ownership and respondent offered no evidence to the contrary respondent contends that the first citizens accounts are mr and mrs reaves' personal accounts thus respondent contends that the lumberton auction checks are constructive dividends because some of them were payable to s j we disagree mr reaves used these accounts in part as reaves livestock accounts reaves livestock's bookkeepers wrote checks and kept the bank records for the first citizens accounts most of the checks written on the s j account and many written on the george k reaves account were for business purposes the lumberton auction co checks payable to a first citizens account are not constructive dividends to mr and mrs reaves unless they were used for their personal benefit the lumberton auction co checks were not paid for mr and mrs reaves' personal benefit except for the dollar_figure check payable to mr reaves undecipherable check payable to mike reaves and endorsed by mike reaves respondent contends that mr reaves received the cash from an undecipherable check payable to mike reaves we disagree mike reaves endorsed the check and received the cash we conclude that it is not a constructive_dividend to mr and mrs reaves disputed checks written on the first citizens accounts the parties dispute whether several checks described next written on the first citizens accounts are constructive dividends to mr and mrs reaves respondent contends that they are because mr and mrs reaves controlled the disposition of the funds in the first citizens accounts and petitioners used the proceeds of these checks for personal purposes petitioners contend that they used the proceeds from these checks for business purposes and that they did not receive any personal benefit a dollar_figure check drawn on the s j account the dollar_figure check written on the s j account that mrs reaves endorsed and cashed is not a constructive_dividend because she used it to pay lee for corn respondent contends that if dollar_figure was the price after allowing a 10-percent discount then the undiscounted selling_price for the corn would have been dollar_figure respondent assumes that mr reaves and lee would have calculated a discount equal to exactly percent and argues that the price of a load of corn would be more in round numbers respondent's point is purely speculative and is an insufficient basis for us to disregard the testimony on this point respondent points out that petitioners did not call lee to testify and contends that we should infer that his testimony would have been adverse to petitioners apparently either party could have called lee to testify we decline to apply an adverse inference against petitioners here see gaw v commissioner tcmemo_1995_531 b checks for dollar_figure drawn on the george k reaves account and dollar_figure drawn on the s j account respondent contends that the proceeds of the dollar_figure check drawn on the george k reaves account with the notation rogers trailer and the dollar_figure check drawn on the s j account payable to crook motor co inc are constructive dividends to petitioners because they controlled the george k reaves account mr reaves lent the funds to lumberton paving to buy the vehicles in his capacity as an officer of reaves livestock mr reaves did not need or personally benefit from the dump truck or the trailer respondent offered no evidence to the contrary we conclude that the dollar_figure and dollar_figure checks to buy the dump truck and trailer were loans from reaves livestock to lumberton paving not constructive dividends to mr and mrs reaves c george k reaves account check for the dillon house respondent contends that the proceeds of the check drawn on the george k reaves account to buy the dillon house were a constructive_dividend to mr and mrs reaves primarily because mrs reaves took title to the house we disagree reaves livestock used the proceeds from this check to buy a house for grant reaves livestock had a reasonable business_interest in helping grant live closer to work grant lived in the dillon house paid for repairs taxes and insurance and later paid reaves livestock for and took title to the house neither mr and mrs reaves nor reaves livestock made a profit from the dillon house respondent points out that title to the house was in mrs reaves' name until grant bought the house from reaves livestock respondent contends that this fact shows that mr and mrs reaves and not reaves livestock bought the house and contends that there is no evidence that reaves livestock lent money to grant we disagree mr and mrs reaves testified that reaves livestock lent grant the money to buy the house reaves livestock bought the house grant repaid reaves livestock not mr and mrs reaves mrs reaves took title as a corporate agent we conclude that reaves livestock bought the dillon house for grant and that the purchase of the house was not a constructive_dividend to mr and mrs reaves d the dollar_figure s j account check to repay reaves livestock for the beach house loan petitioners contend that the dollar_figure mr and mrs reaves obtained from reaves livestock for the beach house in was a loan not a constructive_dividend we agree however mr and mrs reaves received a constructive_dividend when mrs reaves used funds from the s j account to repay dollar_figure to reaves livestock because that was a personal_use of s j account funds the seven reaves livestock checks payable to s j respondent contends that the seven reaves livestock checks payable to s j in are constructive dividends to mr and mrs reaves because mr reaves endorsed three of them and the other four are endorsed s j farms but no one signed them we disagree we have found that mr reaves used the proceeds from these checks to buy the livestock as noted on each check conclusion we conclude that mr and mrs reaves received constructive dividends of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in c mr and mrs reaves' liability for additions to tax for fraud background respondent determined that mr and mrs reaves are liable for the addition_to_tax for fraud under sec_6653 for and for and if any part of a tax underpayment is due to fraud the addition_to_tax for fraud under sec_6653 i sec_50 percent of the total underpayment_of_tax and the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 but only with respect to that part of the underpayment that is due to fraud we have found that mr and mrs reaves received constructive dividends of dollar_figure in respondent determined that mr and mrs reaves received constructive dividends of dollar_figure we hold that mr and mrs reaves received constructive dividends in the amount that respondent determined for for and the addition_to_tax for fraud under sec_6653 i sec_75 percent of the part of a tax underpayment that is due to fraud and the addition_to_tax under sec_6653 i sec_50 percent of the interest payable under sec_6601 with respect to that part of the underpayment that is due to fraud respondent has the burden of proving by clear_and_convincing evidence that mr and mrs reaves fraudulently underpaid tax sec_7454 rule b 398_f2d_1002 3d cir fraud cannot be imputed from one spouse to another sec_6653 for and and b for and thus respondent must prove that each spouse committed fraud 56_tc_982 affd 470_f2d_87 1st cir 56_tc_213 underpayment mr and mrs reaves concede that they underpaid tax in and fraudulent intent respondent must prove by clear_and_convincing evidence that mr and mrs reaves had fraudulent intent 94_tc_654 for purposes of sec_6653 fraud is actual intentional wrongdoing 118_f2d_308 5th cir revg 40_bta_424 or intentionally committing an act for the specific purpose of evading a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available 79_tc_995 affd 748_f2d_331 6th cir the courts have developed a number of objective indicators or badges_of_fraud 91_tc_874 several badges_of_fraud are present in this case a substantially understating income for several years b having inadequate books_and_records c dealing in cash to conceal income d using fictitious names e concealing income from their return preparer f diverting corporate income for personal_use and g being convicted under sec_7206 796_f2d_303 9th cir affg tcmemo_1984_601 449_f2d_311 9th cir affg tcmemo_1969_48 84_tc_636 a substantially understating income a pattern of consistently and substantially underreporting income over several years is evidence of fraud 348_us_121 451_f2d_197 3d cir affg tcmemo_1970_37 mr and mrs reaves did not report or account for nearly dollar_figure over years from the checks mr and mrs reaves received but did not report constructive dividends from the first citizens accounts and the john chavis checks totaling dollar_figure in dollar_figure in dollar_figure in and dollar_figure in this badge of fraud applies to mr and mrs reaves for and because they both knew of their personal expenses paid from the first citizens accounts and the john chavis checks in each of those years it also applies to mr reaves because he knew of the checks b failing to maintain adequate_records a taxpayer's failure to maintain accurate records is a badge of fraud bradford v commissioner supra pincite lollis v commissioner f 2d 9th cir affg tcmemo_1976_15 301_f2d_484 5th cir affg tcmemo_1959_172 mr and mrs reaves produced no records showing that they received or how they used the proceeds from the checks john chavis checks or the first citizens checks that were income to them this badge of fraud applies to mr and mrs reaves for and because they both did not maintain accurate records in each of those years c dealing in cash to conceal income a taxpayer's use of cash to conceal income is evidence of fraud bradford v commissioner supra mr reaves used the checks to obtain cash which was concealed income mrs reaves used the john chavis checks to obtain cash which was concealed income this badge of fraud applies to mr and mrs reaves for and because they used cash to conceal income in each of those years d using a fictitious name using a fictitious name may be evidence of fraud 21_tc_917 affd 220_f2d_871 4th cir the checks were written to fictitious payees mr reaves endorsed one of the checks in his endorsement of that check is a badge of fraud for him for mrs reaves signed some of the checks for reaves livestock in and and endorsed some of them in and she also cashed checks written to fictitious persons ray hunt and john chavis in and mr reaves opened the s j account with a social_security_number that was neither his nor mrs reaves' mr reaves speculated that it might have been prevatte's but he also said that he did not know this is a badge of fraud for mr reaves this badge of fraud applies to mr and mrs reaves for and because they both used fictitious names in each of those years e concealing income from return preparers concealing income from a taxpayer's return preparer can be evidence of fraud 781_f2d_1566 11th cir affg tcmemo_1985_63 43_tc_407 modified 44_tc_408 davis did not know about the first citizens accounts or john chavis checks or know that the checks were written to fictitious payees when he filed mr and mrs reaves' returns for the years in issue mr reaves did not tell davis about any of these items mrs reaves gave mr and mrs reaves' personal return_information to davis but she did not tell davis about the first citizens accounts or the john chavis checks petitioners contend that davis had access to all of their records and should have taken them into account we disagree mr and mrs reaves should have told davis about the first citizen accounts and the checks or instructed lawson and wright to do so instead mr reaves concealed these items from davis he left no record showing how the proceeds from the checks were used he opened the first citizens accounts without including them as a part of reaves livestock's records petitioners contend that wright and lawson should have told davis about the john chavis checks we disagree wright and lawson were not responsible for telling davis how much income mr and mrs reaves had this badge of fraud applies to mr and mrs reaves for and because they concealed income from davis in each of those years f diversion of corporate income for personal_use a taxpayer's diversion of corporate funds to his own use is evidence of fraud 732_f2d_1459 6th cir affg tcmemo_1982_603 270_f2d_525 3d cir mr reaves diverted reaves livestock income to himself and mrs reaves through the first citizens accounts and through the checks mrs reaves knew that she was receiving corporate income through the john chavis checks mr and mrs reaves did not report their diverted income this badge of fraud applies to mr and mrs reaves for and because they both knowingly received diverted income for their personal_use in each of those years g conviction under sec_7206 a conviction for willfully and knowingly subscribing to a false income_tax return under sec_7206 is evidence that the taxpayer fraudulently intended to evade taxes wright v commissioner t c pincite mrs reaves pleaded guilty to violating sec_7206 for mr reaves pleaded guilty to violating sec_7206 for this badge of fraud applies to mrs reaves for and mr reaves for reliance on wright lawson and davis mr and mrs reaves contend that they are not liable for the addition_to_tax for fraud because they relied on wright lawson and davis to correctly prepare their income_tax returns we disagree a taxpayer is not liable for the addition_to_tax for fraud under sec_6653 if the taxpayer relied in good_faith on a qualified accountant and disclosed all material facts necessary to prepare a correct_tax return 34_f3d_1480 9th cir affg tcmemo_1992_41 699_f2d_375 7th cir 566_f2d_1056 6th cir wright and lawson were not involved in preparing mr and mrs reaves' personal returns or in providing the reaves' personal financial information to davis mr and mrs reaves did not rely on them for their personal taxes neither mr nor mrs reaves told davis about the checks first citizens accounts or the john chavis checks since they did not disclose all material facts to davis they may not now escape liability for fraud by claiming they relied on him items attributable to fraud respondent has shown by clear_and_convincing evidence a mr reaves intended to evade tax with respect to the checks respondent concedes that mrs reaves did not know about the checks b mr and mrs reaves intended to evade tax with respect to the withdrawals from the first citizens accounts that they used for personal purposes and c mrs reaves intended to evade tax with respect to the john chavis checks for each year in issue thus mr reaves is liable for the additions to tax under sec_6653 with respect to the entire underpayment for and he is liable for the additions to tax under sec_6653 for and and under sec_6653 and b for and with respect to the underpayments relating to the checks and withdrawals from the first citizens accounts that mr and mrs reaves used for personal purposes mrs reaves is liable for the additions to tax under sec_6653 with respect to the entire underpayment for and except for each underpayment for which she is an innocent spouse she is liable for additions to tax under sec_6653 for and and under sec_6653 and b for and with respect to the underpayments relating to the withdrawals from the first citizens accounts that mr and mrs reaves used for personal purposes and the john chavis checks petitioners contend that neither mr nor mrs reaves is liable for the additions to tax for fraud on the underpayment_of_tax related to the checks the withdrawals from the first citizens accounts and the john chavis checks because the underpayments are the fault of wright and lawson we disagree mr reaves controlled reaves livestock his testimony that he did not know about the checks is not credible mr and mrs reaves controlled the first citizens accounts even if wright or lawson invented the john chavis check scheme mrs reaves was a knowing participant we conclude that mr and mrs reaves are liable for the underpayments due to fraud as described above the time to assess tax owed by mr and mrs reaves has not expired for because mrs reaves is liable for the addition_to_tax for fraud for sec_6501 d reaves livestock liability for additions to tax for fraud underpayment of corporate_income_tax petitioners concede that reaves livestock underpaid its income_tax and that mr reaves caused reaves livestock's receipts that were not reported as income on the original corporate returns to be diverted to the first citizens accounts in and corporate fraudulent intent we may impute the fraud of a shareholder or an officer of a corporation to the corporation if the shareholder or officer controls the corporation the corporation was the agent's alter ego or the corporate agent's fraudulent acts benefited the corporation 577_f2d_1206 5th cir 476_f2d_502 10th cir affg in part and remanding in part tcmemo_1971_194 these circumstances are present here mr reaves was president and sole shareholder of reaves livestock he and mrs reaves vice president of reaves livestock controlled reaves livestock reaves livestock underreported its income by deducting as an expense the checks to fictitious payees reaves livestock also underreported its income by diverting income to the first citizens accounts and by overstating deductions with payments to the first citizens accounts mr and mrs reaves controlled the first citizens accounts reaves livestock also underreported its income by deducting the john chavis checks which petitioners concede are constructive dividends and not deductible expenses reaves livestock participated in the fraud involving the checks the first citizens accounts and the john chavis checks reaves livestock fraudulently underpaid tax with respect to the checks the deposits to the first citizens accounts and the john chavis checks for each year in issue we conclude that respondent has shown by clear_and_convincing evidence that reaves livestock fraudulently intended to underpay tax for and items attributable to corporate fraud we must identify the items with respect to which reaves livestock fraudulently intended to underpay tax because the additions to tax under sec_6653 for and and under sec_6653 and b for and apply to the portion of the underpayment attributable to fraud as discussed above in par d-2 reaves livestock fraudulently intended to underpay tax with respect to deductions it overstated by deducting the checks checks for deposit to the first citizens accounts and the john chavis checks and with respect to income it diverted from reaves livestock to the first citizens accounts the time to assess tax owed by reaves livestock did not expire for any of the years in issue because reaves livestock is liable for fraud in and sec_6501 e addition_to_tax for substantial_understatement respondent contends that mr and mrs reaves and reaves livestock are liable for the addition_to_tax for substantial_understatement of tax for and sec_6661 imposes an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement of tax 90_tc_498 an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6661 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure dollar_figure in the case of a corporation sec_6661 petitioners bear the burden of proving that the addition_to_tax under sec_6661 does not apply rule a 92_tc_501 petitioners do not contend that they have substantial_authority or that they adequately disclosed the understatement under sec_6661 and ii petitioners contend that respondent should waive this addition_to_tax because they relied on professional advice and acted in good_faith sec_6661 see 91_tc_1079 we disagree for reasons stated at par c-4 above the mistakes on their return were not davis' fault petitioners did not convince us that they acted in good_faith in failing to report income from the checks withdrawals from the first citizens accounts for personal purposes and the john chavis checks reaves livestock did not give davis all of the information about the checks the first citizens accounts and the john chavis checks thus the mistakes on the reaves livestock returns were not his fault we conclude that mr and mrs reaves and reaves livestock are liable for the addition_to_tax for substantial_understatement of tax for and if calculations under rule show that the understatements are substantial for purposes of sec_6661 f whether mrs reaves qualifies as an innocent spouse background mrs reaves contends that she qualifies as an innocent spouse under sec_6013 for the constructive dividends discussed above except for the john chavis checks and the dollar_figure of unreported income that she conceded that she had in she contends that she qualifies as an innocent spouse as to all other_amounts at issue including income that mr and mrs reaves conceded they received from the first citizens accounts to qualify as an innocent spouse under sec_6013 mrs reaves must prove a she filed a joint_return for the years in issue b there is a substantial_understatement_of_income_tax attributable to grossly_erroneous_items of the other spouse on the return c she did not know or have reason to know of the substantial_understatement when she signed the return and d it would be inequitable to hold her liable for the deficiency attributable to the substantial_understatement sec_6013 failure to meet any of these requirements precludes a taxpayer from qualifying as an innocent spouse sec_6013 826_f2d_470 6th cir affg 86_tc_228 780_f2d_561 6th cir affg in part and revg in part tcmemo_1984_310 respondent concedes that mrs reaves filed a joint_return with mr reaves for each year in issue and that all items are grossly erroneous because they are omitted income but disputes that they are attributable to mr reaves we conclude that mrs reaves knew or had reason to know of the understatements other than those relating to the checks when she signed the returns and that it is not inequitable to hold her liable for tax knowledge of the understatements on the returns to be entitled to relief as an innocent spouse mrs reaves must show that she did not know and had no reason to know that there were understatements on the returns for the years in issue sec_6013 mrs reaves maintained her family's financial records she gave davis the items that he used to prepare their income_tax returns she was vice president of reaves livestock and was authorized to sign its checks she knew that checks were written on the first citizens accounts for items that petitioners conceded are personal she also knew that checks were written for personal items such as for her beach house furniture on the reaves livestock account she routinely signed and cashed checks respondent concedes that mrs reaves is an innocent spouse with respect to the checks drawn on the reaves livestock account at southern national and the first citizens accounts she should have known about the understatements resulting from the personal expenses paid from the first citizens accounts that petitioners conceded not inequitable to hold mrs reaves liable to be entitled to relief as an innocent spouse mrs reaves must show that it would be inequitable to hold her liable for the deficiencies in tax for the years in issue sec_6013 in deciding whether it is inequitable to hold a spouse liable for a deficiency we consider whether the purported innocent spouse significantly benefited beyond normal support either directly or indirectly from the unreported income 992_f2d_1256 2d cir affg tcmemo_1992_228 93_tc_434 purcell v commissioner t c pincite h rept part sec_1 b income_tax regs normal support is determined by the circumstances of the taxpayers 509_f2d_162 5th cir 93_tc_672 93_tc_355 mrs reaves contends that she did not benefit from the substantial_understatement of income by her husband or receive substantial amounts from him in the years in issue mrs reaves points out that they had a conservative lifestyle mrs reaves benefited from the understatements on petitioners' and returns because the constructive dividends were payments of her family's personal expenses from the first citizens accounts we conclude that mrs reaves is not an innocent spouse under sec_6013 except with respect to the tax on the income from the checks to reflect concessions and the foregoing decisions will be entered under rule
